 
 
I 
111th CONGRESS
1st Session
H. R. 2048 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. McCaul (for himself, Mr. Poe of Texas, Mr. Olson, Mr. Bilbray, and Mr. Marchant) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize appropriations for the Office of Detention and Removal of United States Immigration and Customs Enforcement. 
 
 
1.Authorization of appropriations for Office of Detention and RemovalThere is authorized to be appropriated $5,000,000,000 to the Office of Detention and Removal of United States Immigration and Customs Enforcement.  
 
